Citation Nr: 1018111	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected right status post partial 
medial meniscectomy with chondroplasty (right knee 
disability), for the periods exclusive of the Veteran's 
temporary total evaluation.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for medial ligament laxity of the right knee 
associated with the Veteran's service-connected right knee 
disability, for the periods exclusive of the Veteran's 
temporary total evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Oakland, 
California.

In June 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

This case was previously before the Board in February 2006, 
October 2007, and August 2008 when it was remanded for 
further development.  The required development having been 
completed, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected right status post partial 
medial meniscectomy with chondroplasty did not manifest a 
range of motion of flexion limited to 30 degrees or less or 
extension limited to 15 degrees or more; malunion of the 
tibia and fibula with moderate knee or ankle disability; 
ankylosis; genu recurvatum; dislocated semilunar cartilage; 
or evidence of a total knee replacement at any point during 
the period on appeal, with the exclusion of the periods where 
the Veteran has been awarded a temporary total evaluation.

2.  The Veteran's medial ligament laxity of the right knee 
associated with the Veteran's service-connected right knee 
disability did not manifest more than slight medial ligament 
laxity as the medical records during the period on appeal do 
not reveal any positive anterior or posterior drawer test, 
McMurray's test, or Lachman's test, at any point during the 
period on appeal, with the exclusion of the periods where the 
Veteran has been awarded a temporary total evaluation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for a right knee disability have not been met for 
the periods exclusive of the Veteran's temporary total 
evaluation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258, 5259, 
5260, 5261, 5262, 5263 (2009).

2.  The criteria for a rating in excess of 10 percent 
disabling for medial ligament laxity of the right knee 
associated with the Veteran's service-connected right knee 
disability a right knee disability have not been met for the 
periods exclusive of the Veteran's temporary total 
evaluation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate in an increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In July 2002 the Veteran filed a claim for a higher 
evaluation for his service-connected knee disability.  The 
Veteran's service-connected right status post partial medial 
meniscectomy with chondroplasty is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5259, and the Veteran's medial ligament laxity of the 
right knee associated with the Veteran's service-connected 
right knee disability is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation 
for genu recurvatum.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14. VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, a separate finding must be based on additional 
disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

In June 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) knee examination.  The Veteran reported that 
walking causes the knee to give out and that he can stand for 
approximately 20 minutes and sit for 20 to 30 minutes before 
he has pain.  He reported some grinding of the right knee and 
that a flare-up of pain is usually brief but may be up to 
8/10 in pain.  When the Veteran has flare-ups he rests the 
knee until he is able to resume his activity.  The Veteran 
did not use any ice or heat to treat his pain.  He did not 
use any braces, cane or walker.  He reported that he gets 
Social Security Administration disability benefits for his 
knee condition.  Physical examination revealed a faint, 
nontender, healed incision across the patella.  There was 
slight tenderness over the medial aspect of the patella.  The 
range of motion of the right knee was 0 degrees of extension 
and 105 degrees of flexion.  Speed and coordination were 5/5 
and range of motion was not limited due to any weakness.  
There was slight medial ligament laxity noted.  The anterior 
drawer test was negative.  X-ray of the right knee revealed 
osteochondral defect of the medial femoral condyle.  The 
examiner gave the impression of a right knee condition with 
pain and locking with the patient scheduled for a diagnostic 
scope as a staging procedure for an osteochondral allograft.

Subsequently, in June 2003 the Veteran underwent a right knee 
arthroscopy with medial meniscectomy, microfracture of medial 
femoral condyle lesion, and chondroplasty.  In August 2003 
noted to have mild reduction in range of motion and the 
Veteran was issued a single point wooden cane to assist with 
walking.

In an October 2003 VA treatment note, the Veteran was 
reported to have undergone an arthroscopy of the right knee.  
The Veteran was noted to have been found to have medial 
meniscal pathology and a large area of full thickness 
cartilage loss on the medial femoral condyle and the Veteran 
was treated with chondroplasty.  Physical examination of the 
right knee revealed no swelling or effusion.  The Veteran had 
full range of motion and there was no joint line tenderness.  
The knee was stable and McMurray's and Lachman's tests were 
negative.  A medial unloading brace for the right knee was 
recommended.

In December 2003 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported ongoing right knee pain.  
He did no have any weakness or stiffness.  The Veteran had 
occasional site swelling and his right knee has not locked or 
given out.  He had flare-ups of pain usually with cold 
weather that last two to three hours.  He treats his flare-
ups with rest.  The Veteran reported that he could stand for 
an hour and walk with a brace for about a mile.  He stated 
that going upstairs is painful and that he did not do any 
running or squatting.  The Veteran reported that sitting was 
no problem and that he could lift about 20 pounds.  The 
Veteran reported that he was unemployed due to his knee pain 
and that he received Social Security Administration 
disability benefits for his right knee.  Physical examination 
revealed that the Veteran had some medial joint line 
tenderness to palpation and he had no swelling or effusion.  
The range of motion of the right knee was 0 degrees of 
extension and 120 degrees of flexion.  Repetitive motion was 
not noted to change the range of motion.  The Veteran's speed 
and coordination were noted to be 5/5.  The knee demonstrated 
a negative drawer sign and there was no ligament laxity 
noted.  X-ray examination of the right knee revealed minimal 
spurring at the lateral aspect of the intercondylar notch and 
minimal spurring at the lateral tubercle of the intercondylar 
eminence, consistent with early degenerative joint disease.  
The Veteran was diagnosed with status post arthroscopy of the 
right knee with ongoing pain and early degenerative joint 
disease.

In April 2004 the Veteran was treated as an outpatient for 
his right knee condition.  The Veteran reported that the 
right knee pops and gives way.  He noted his right knee pain 
to be 5 or 8/10.  Physical examination revealed no effusion 
or swelling.  The Veteran had full range of motion of the 
right knee.  He had some mild tenderness at the lateral joint 
line and the knee was stable to valgus and varus stress.  He 
had negative Lachman and McMurray's tests.  The Veteran was 
diagnosed with right knee pain and mild degenerative joint 
disease of the right knee.

The Veteran was afforded a VA C&P joint examination in April 
2006.  The Veteran reported that he has continuous pain over 
the medal aspect of the knee where his original surgery was.  
He has generalized pain when he is up on his knee and walking 
on it.  The Veteran reported that the pain will get up to a 7 
on a scale of 10 and generally is 4 or 5 on a scale of 10.  
He had a brace that he used but stated that it did not fit 
him well.  He did not use a cane or crutch and there were no 
flare-ups or incapacitating episodes.  He indicated that he 
could walk 4 or 5 blocks without difficulty.  The Veteran 
reported that he worked part time as a case manager for 
homeless Veterans and that he did that in a sedentary 
capacity.  Physical examination of the right knee revealed 
that the knee was slightly enlarged and there was a scar over 
the medial aspect of the knee lighter than the surrounding 
skin, not elevated, depressed, or indurated.  The scar was 
not adherent to the underlying tissue and was well supplied 
with blood.  The scar was non-deforming.  The knee had slight 
cracking without crepitus or instability.  Anterior and 
posterior drawer signs as well as McMurray's sign were not 
present.  Range of motion of the right knee was measured as 0 
degrees of extension and 120 degrees of flexion with 
discomfort between 110 and 120 degrees of flexion.  The 
Veteran's gait was lumbering and he had a slight limp because 
of pain in the right knee.  There was no additional 
limitation from repeated movement causing pain, fatigue, 
weakness, or lack of endurance.  The examiner noted that the 
condition was not affecting the activities of daily living or 
employability.  X-ray examination of the right knee revealed 
moderate degenerative joint disease of the right knee with 
osteochondritis of the medial femoral condyle.  The examiner 
diagnosed the Veteran with status post surgery for 
osteochondral defect consisting of medial meniscectomy as 
well as chondroplasty with secondary degenerative arthritis, 
mild.

In January 2008 the Veteran underwent an X-ray examination of 
the right knee.  The X-ray revealed a focal irregularity of 
the right medial femoral condyle.  Subsequently, in February 
2008 the Veteran underwent a magnetic resonance imaging (MRI) 
scan of the right knee.  The scan revealed a focal 
abnormality in the medial femoral condyle consistent with 
osteonecrosis.

In June 2008 the Veteran underwent a VA outpatient 
orthopedics consultation.  The Veteran complained of right 
knee pain.  Physical examination of the right knee revealed 
that the knee had an appearance that was within normal 
limits.  The right knee was tender to palpation at the medial 
joint line, mild lateral.  The range of motion of the right 
knee was noted to be extension to 0 degrees and flexion to 
130 degrees.  X-rays of the right knee revealed a focal 
cystic defect.

In July 2008 the Veteran underwent a VA outpatient 
orthopedics consultation.  Upon examination of the right knee 
the Veteran the Veteran was noted to have full extension, 
flexion to 102 degrees, 8 degrees of valgus, no instability, 
mediolateral or anterior-posterior and acute medial joint 
line tenderness to palpation.  There was no effusion in the 
right knee.  The Veteran was diagnosed with medial 
compartment arthritis of the right knee.

In September 2008 the Veteran was afforded a VA C&P joint 
examination.  The Veteran reported that he was awaiting 
surgery for the right knee.  He complained of daily pain to 
the right knee.  The pain was reported to be sharp and mostly 
anterior to the lateral aspect of the right knee.  He stated 
that the pain increased even when he lies down and he has 
used Vicodin to control the pain.  The Veteran reported that 
he has flare-ups of pain 3 to 4 times a week and that he 
cannot climb up or down stairs or walk for long distances.  
The Veteran denied any dislocation of the knee.  He reported 
that he worked as an administrative support staff with a drug 
rehabilitation program and that the job did not require 
prolonged walking, standing, kneeling, or squatting.  He 
stated that he was able to perform his job by enduring the 
pain.  The Veteran indicated that could not kneel, squat, 
run, jog, or climb up and down stairs due to worsening right 
knee pain.  He denied any incapacitating episodes requiring 
complete bed rest prescribed by his doctor in the prior 12 
months.  He stated that pain radiates to his lower 
extremities and sometimes over his right ankle.  Upon 
physical examination the Veteran's gait was noted to be 
antalgic but the Veteran did not use any assistive devices 
for walking.  The Veteran reported that he had been given a 
knee brace to use when walking long distances.  The Veteran 
had increasing tenderness over the medial epicondyle of the 
femur.  The range of motion of the Veteran's right knee was 
extension to 0 degrees and flexion of 110 degrees without 
pain.  There was no laxity of the knee.  The ACL, PCL, and 
MCL were intact without any laxity.  The knee was 
neurovascularly intact.  There was no crepitus.  The Veteran 
was noted to lose 10 degrees of flexion of the right knee 
after three repetitive movements primarily due to pain.  The 
examiner noted the findings of the X-ray dated in June 2008 
and the MRI scan dated in February 2008 discussed above.  The 
Veteran was diagnosed with ostonecrosis with chronic strain 
of the right knee.

In March 2009 the Veteran underwent a medial unicompartmental 
knee replacement of the right knee.  Subsequently, in March 
2009 the Veteran underwent a VA outpatient orthopedic 
consultation.  Upon physical examination the incision was 
noted to be benign appearing and the staples were intact.  
The staples were removed by the physician.  The wound was 
without erythema or drainage.  The range of motion of the 
Veteran right knee was 0 degrees of extension and 50 degrees 
of flexion.

In April 2009 the Veteran underwent a VA outpatient VA 
orthopedic consultation.  The Veteran's right knee was noted 
to have a well-healed midline incision.  There was no 
erythema.  There was moderate swelling and moderate arthrosis 
in the knee.  The Veteran complained of pain in the lateral 
aspect of the knee as well as in the posterior fossa.  The 
knee was warm to touch.  The Veteran had a range of motion of 
0 degrees of extension and 95 degrees of flexion.  The 
Veteran had no lower extremity swelling.

In May 2009 the Veteran was afforded a VA C&P joint 
examination.  The Veteran complained of daily right knee 
pain.  He stated that he had sharp medial knee pain, dull 
lateral knee pain, and posterior sharp knee pain.  The 
Veteran denied flare-ups of knee pain.  He complained of 
weakness, stiffness, swelling, and warmth.  The Veteran 
denied redness, instability, and locking.  He stated that his 
knee will pop laterally when he is lying down.  He complained 
of fatigue and lack of endurance.  The Veteran's knee pain 
was precipitated by standing longer than 3 minutes or sitting 
longer than 5 minutes.  The pain was alleviated by riding his 
stationary bicycle for 15 minutes.  The Veteran wore a right 
knee brace when walking on uneven ground and he used a cane 
held in his left hand.  The Veteran reported that he had been 
unemployed since January 2009.  He cannot play basketball, 
hike, or job.  The Veteran reported that he did not kneel or 
squat.  He stated that he takes stairs very slowly and that 
the pain was worse going up the stairs.

Upon physical examination the Veteran had a broad based gait, 
leaning to his left leg with a cane held in his right hand.  
He placed most of his weight on his left leg when he walked.  
There was obvious effusion on the right knee anteriorly, no 
genu valgum or genu varum.  There was no heat or redness 
about the right knee.  There was a well healed midline 
vertical surgical scar over the right patella measuring 8 
inches in length.  The distal two inches of the scar were 
tender to palpation with small areas of keloid formation.  
The remainder of the scar was nontender.  The scar was 
nonadherent, nondepressed, well nourished, superficial.  
There was also a curvilinear 3 inch scar over the medial 
joint line.  The scar was nontender, nonadherent, 
nondepressed, and nondisfiguring.  It was well-nourished and 
not ulcerated.  The scar was numb to palpation.  The scars 
caused no functional impairment.  There was no patellofemoral 
crepitus with flexion and extension of the right knee.  
Standing the Veteran had a range of motion of -5 degrees of 
extension and 50 degrees of flexion.  Recumbent the Veteran 
had 0 degrees of extension and 85 degrees of flexion.  The 
Veteran complained of pain through all ranges of motion of 
the right knee.  The was no ligament laxity to varus or 
valgus stress.  Anterior and posterior drawer tests were 
negative and McMurray's sign was negative.  The right knee 
was stable without subluxation.  The Veteran was diagnosed 
with right knee hemiarthroplasty of the medial compartment 
without any evidence of medial collateral ligament laxity.  
There was a 10 degree loss of flexion due to pain on 
repetitive use.  The Veteran was noted to have difficulties 
with fatigability, weakness, and lack of endurance, but no 
problem with coordination.

In July 2009 the Veteran underwent an outpatient VA 
orthopedic consultation.  The Veteran complained of right 
knee pain.  He was noted to not use a cane.  The pain was 
reported to be mostly lateral.  Upon physical examination the 
Veteran's right knee was noted to have a healed incision.  He 
had a small amount of residual fluid in his knee from 
swelling from surgery.  The Veteran had full extension and 
flexion of the right knee to 100 degrees with guarding.  The 
drawer sign was negative and there was no lateral joint line 
tenderness.  There was no medial joint line tenderness and 
the knee was stable in extension and flexion.  X-ray 
examination of the right knee revealed physiologic 
radiolucency under the cement on the tibial component but no 
evidence of loosening of either component.  The Veteran was 
diagnosed with status post right medial unicompartmental knee 
replacement. 

The Board finds that at no point during the period on appeal, 
with the exclusion of the periods where the Veteran has been 
awarded a temporary total evaluation, does the Veteran's 
service-connected right status post partial medial 
meniscectomy with chondroplasty warrant an evaluation in 
excess of 10 percent disabling.  The Board notes that an 
evaluation of 10 percent disabling is the highest evaluation 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  As 
such entitlement to an evaluation in excess of 10 percent 
disabling for Veteran's service-connected right status post 
partial medial meniscectomy with chondroplasty, excluding the 
periods during which the Veteran is assigned a temporary 
total evaluation, must be denied.

The Board finds that at no point during the period on appeal 
does the Veteran's medial ligament laxity of the right knee 
associated with the Veteran's service-connected right knee 
disability warrant an evaluation in excess of 10 percent 
disabling.  The Veteran's right knee does not manifest any 
objective evidence any more than slight instability of the 
right knee.  In June 2003 the Veteran reported that walking 
causes the right knee to give out.  In addition, the Veteran 
was noted in June 2003 to have slight medial ligament laxity.  
However, the medical records during the period on appeal do 
not reveal any positive anterior or posterior drawer test, 
McMurray's test, or Lachman's test.  As such entitlement to 
an evaluation in excess of 10 percent for the Veteran's 
medial ligament laxity of the right knee associated with the 
Veteran's service-connected right knee disability is denied. 

The Board has considered whether the Veteran's right knee 
disability warrants a higher evaluation pursuant to any other 
relevant Diagnostic Code.  At no point during the period on 
appeal does the Veteran's right knee disability manifest a 
range of motion of flexion limited to 30 degrees or less or 
extension limited to 15 degrees or more.  The Board notes 
that at its worst, demonstrated upon examination in May 2009, 
the Veteran's right knee manifested 50 degrees of flexion in 
the standing position and the Veteran was estimated to lose 
10 degrees of flexion upon repetitive motion taking the 
Veteran to approximately 40 degrees of flexion.  As such, the 
Board finds that entitlement to an evaluation in excess of 10 
percent disabling for the Veteran's right knee disability is 
not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

At no point during the period on appeal does the Veteran's 
right knee disability manifest malunion of the tibia and 
fibula with moderate knee or ankle disability.  As such, the 
Board finds that entitlement to an evaluation in excess of 10 
percent disabling for the Veteran's right knee disability is 
not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5262.

At no point during the period on appeal does the Veteran's 
right knee disability manifest any ankylosis, genu 
recurvatum, or dislocated semilunar cartilage.  As such, 
Diagnostic Codes 5256, 5258, and 5263 are not for 
application.

The Board has considered whether the Veteran's right knee 
disability warrants an evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 for residuals of a knee 
replacement.  The Board finds that the Veteran's right knee 
disability does not warrant an evaluation pursuant to 
Diagnostic Code 5055 as the Veteran underwent a 
unicompartmental knee replacement rather than a total knee 
replacement.

The Board has considered whether the Veteran is entitled to a 
separate compensable evaluation for the scar associated with 
his right knee surgery.  However, as the scar is not deep, 
does not limit motion, is less than 144 square inches in 
size, is not unstable or adherent, and is not painful upon 
examination.  As such, the Board finds granting a separate 
compensable evaluation for the scar associated with the 
Veteran's right knee surgery to be unwarranted.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7804 (2008).

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation 
and Pension Service under 38 C.F.R. § 3.321.  The United 
States Court of Appeals for Veterans Claims (Court) clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected disabilities have on his ability to work 
and perform the daily activities of living, including the 
Veteran's complaints that his right knee pain prevents him 
from going to work on some days.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disabilities at issue, which would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran indicates that he misses 
some time from work due to his disabilities; however, the 
Board notes that the rating schedule contemplates loss of 
working time due to exacerbations commensurate with the level 
of disability.  See 38 C.F.R. § 4.1. See also VAOPGCPREC 5-
2005 (Nov. 25, 2005).  The Veteran has not required frequent 
periods of hospitalization related to any service-connected 
disability at issue.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  While the Veteran has indicated in his 
statements that working is difficult and that he sometimes 
cannot work due to the pain associated with his right knee 
disorder, the Veteran reports that he is employed.  As such, 
the Board finds that a claim for a TDIU is not raised by the 
record as the evidence of record fails to show that the 
Veteran is unemployable as a result of service-connected 
disability.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.



II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in September 2002, August 2004, April 2006, 
May 2008, September 2008, and April 2009 that fully addressed 
all notice elements.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letters dated in August 2004, 
April 2006, May 2008, September 2008, and April 2009 were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in October 2009 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated through July 2009 and the records regarding the 
Veteran's application for Social Security Administration 
benefits.  The Veteran submitted private treatment records 
from Health Analysis Inc., and was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in June 2003, December 2003, April 
2006, September 2008, and May 2009.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected right status post partial 
medial meniscectomy with chondroplasty (right knee 
disability), for the periods exclusive of the Veteran's 
temporary total evaluation, is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for medial ligament laxity of the right knee 
associated with the Veteran's service-connected right knee 
disability, for the periods exclusive of the Veteran's 
temporary total evaluation, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


